P

                  THE        A                 GENERAL,




                                    0atober 11, 1949

      Hon. L. A. Wood8                     Oplnlon lF0.v-933.
      State bup6rlntendent
      Department oi Education              Re: lbueerrrtrngin the
      Austin, Texas                            school oewus tllore
                                               non-rtmQ?antscholas-
                                               tics whose traulsfer
                                               hw not been approved
                                               by the State Commis-
      DearSir:                                 aloner of Eduoatlon.
                We refer to your opinion request wherein you
      state, in substance:
                Paragraph 2 of Article III, Senate Bill         116,
      51st Legislature,reads:
                 "Providedthat the attendmae oi non-
            nsident soholastioswhose grades Bre~teught
            in their home diatrlota shall not oount to-
            wards teaoher eligibility,unless the trens-
            fer of such roholastieshas bean approved by
            the County 3ohool Board and the State Commia-
            aloner of Education."
                Many oounties have reported to tha Sohool Can-
      IIUBDire&or of the State Department of Eduoation trans-
      fera of soholastiarwhose grades are taught in their home
      distrlat. 3wh traasiera beer the approval of the Uounty
      School Board..
                Fhere are aany transfer8 that~ve@e approved by
      the County Boards but then disapprovedby the State Com-
      missioner   of Biuoation.

                Does that disapprovalramova the ohild iran the
      transfer raport and leave the per oaplta~apportionmentLn
      the home (sending)diatrlot? If not, vi11 the name re-
      main on the transfer report ,andthe per osplta be paid to
      the reoeiring distrlot? We do not know whether to leave
      tha pep oepita money in the sending district or credit It
,--   to the reoeivlngdistrict.
                  Articles       2696and 2697of Vernonta Civll3tatutw
Eon. L. A. Yoods, page 2   (V-933)


set oat In detail the prooedure to be followed in effect-
ing the transfer of ohlldreixfraa one dlstrl.otto another.
These   statutes also provide    that if any dis,triotis dls-
satisfiedvith any'transfermade by the County 3uperinten-
dent it mar appeal from suoh aotion to the County Board of
Trustees who shall have the right to oanoel the transfer.
Artlole 2696 also providea:
               "  . Upon the oertifioationof the
      tzansfk'of any ohlld, from one dLatrZot
      to mother diatrlot, by the oou&y auper-
      Intendout of the oounty     in which the ohild
      resides at the time of the tramfer;the
      atate Departwnt of Eduuatfon #hall -Ruth-
      orl%e the Jtate Treasurer to pay over di-
      reotly the per oapita apportionment,In
      tnde ndent distrlats of five hundred
      (5OOY or more soholastiopopulation,to
      the dlstlrlotto whioh swh ohlld is trens-
      ferred; and in all other dirtricts;~T-to
      aounty ruperlntendents,to be pe1d.b~ him
      to the nrpeetive dirtrlctr      t6 Thlob~-iiueh
      ohlldren are tranaf8sred;pPovlded,PO
      transfer   ahall be made efter August 1st."
          Under the law govePntngdlstrlbtitlon of the
available sohool fund, the per oaplta apportiionment Is
distributedto the dlstrlot in,whioh the aoholastlo is
enumerated,usually his home district. Texas Constitu-
tion, Art.p‘IE,3eos.5 and 7g,Arts.2665, 2692, V.C.3.
The statutes p?ovide for the tPansf8r of scholasticsIn
the Instames enmerated and in the manner provided.
brts.2696-2699;3.B.116, Art.111, par.3, Aots 51at Leg.,
1949. Wher&a sbholestics  is transferredln the manner
presorlbed by law, the per oapfta apportionmentfollows
him to the diatrlot to whioh he is transferred. Exoept-
lug the lnstames when the soholestiois legally tranr-
ferred, the per oaplte apportionmentfor that scholastio
is payable only to the district wherein he is enumerated.
Art.2699-Love v. City of Dallas, 120 Tex.351, 40 3X.26
20 (19311;JNeCor~eC~ia~~tees of,R;b;<o; 3prinas3z&:
District X0.76, f           County 2      . .  1048 (   0
Clv.App.193U).
          3enate Bill 116, however, provides State aid
to finanoe the mlnlmum program establishedby that Bill,
in addition to those State moneys payable to districts
out of the State Available Fund. Article III thereof is
the law governing the matter of teaoher ellglbilltyfor
lion.L. A. Woods, page   3 (v-933)


purposes of the minimum foundation program. It sets out
the formula by whioh any school district may d&&mine
the amount of minimum foundation funds it may expsct to
receive.
          Paragraph 2 of Art3018 III provides that non-
r8esideatsoholastfoswhose -grades'arateught in their
hceuz-districtshall not count toward teacher eligibIl-
ity, unless their transfer has been epprov8d by the Coun-
ty School Board a   the State CommiesLoner of Eduoetlon.
Undar that paragreph soholestios,sohool dlstriots, end
county boards or8 clearly apprised of the oonsequenees
where transfers'approvedby the county board do not re-
oelye the subs uent approval of the State Commissioner.
Under Artiole 2
              7!% school dlstrlots have been afforded
the opportunityto voice their d1ssetIsfeotionwith eny
transfer mode by the County SuperIntendeatand the right
to appeel to the County Sohool Boerd.
          The effect of paregraph 2 of Artlols III (oon-
sidered with aubd.b,38o.2,and 3ec.l of Art.V of 3.3.116)
is that no State aid will be granted out of mInImum foun-
dation funds for th8 8dwetlonel.oosts of non-r8sident
scholastics,whose grades ar8 taught in their home dis-
triots, unless their transfer has been properly approv-
ed by the County 3ohool Board and the State Commissioner.
The purposes of these provlaio~are to enoourege etten-
den08 of soholastlosin their home districts when their
grades ar8 taught therein end to eoonomise on transporta-
tion coats authorteed in the foundetion program.
            Thus, Artiole 26% end Article III peregre h 2
deal with dlstinot end separete subjects. Article 2ii 96
concerns legal (perental)transfers and plecea the jurfs-
diotlon over the some in oounty boards and offloers. It
governs In the distributionof Stete AyallebleFunds for
ohildr8n transferredby vlrtU8 of the statute. Paragraph
2 of Artiole   III concerns teacher elIgibIlItyof sohool
distriots under the Gllmer-AIkInlows, and applies to
ellgIbilltyfor the mInImum foundation school funds. Se-
note Bill 116 contains no provision governingthe matter
of distributionof State AvailableFunds wher8 legaltrans-
fers ar8 consummeted under Article 26%. In short, we do
uot think It the Intention of Senete Bill 116 to teke con-
trol and discr8tIon In matters of soholastlotransfers out
of the local oountg school boards end place it In the hands
of the State Commissionerof Bducstion In all Instanoes.
          Aooo~ingly, it Is our opinion, that if the
Hon. L   A. Woods, page 4   (p-933)


State Commissionerof Edcwation, aotlng under Art1010 IYI,
paragraph 2, refuses to approve (for teaoher elIgibilIty
purposer) transfer of a saholaatI8 (afrosogrades oretamt
In his hosa dintriot) to another distrlot, suoh rsfusal
rould hove uo effeat on the right of the r8oeIvingdis-
trlot to Feallse the per aaplta apportIoum8nton thst le-
go1 trausfer, as provided In Ar$161e”‘@@6. The  name of
the legal trausfer should r8saIp on the trsusfep report,
and the per Oapita be paid to th8 reoeivingdlstrlot.


          Per osplta apportionmenton legal trans-
     fers of public sohool students oonsummated
     uuder Artiole 2696, V.C.3.,    is governed by
     that artiole, and Is not affected by any ml-
     Ing of the Btate Commissionerof EduCatIOn
     mad8 under Senete Bill 11.6,   Art1018 III,
     paragrsph 2, Aots 51st L8gIslsture 199, Oou-
     Oeruing the transfer.       .,I*<
                                      Youra very truly,
                               A!CTOHlEY CEBRRAL   OF lWXA3


cRo::bh:mw
                                       Chester B. Ollison
                                                Assistant




                               FIBST A3313TApT
                               ATTOIWEY o$IIEBAL




                                                              -,